Luke, J.
The plaintiff’s petition alleges, in substance, that the defendant street-railway company owns and operates a line of railway for the purpose of transporting passengers for hire; that the plaintiff was employed by the defendant for the purpose of assisting other employees in putting up and connecting overhead trolly-wires; that while he was engaged in such service a rope used for pulling and stretching the wires broke, and by reason of the breaking of the rope he ivas thrown to the ground and received injuries described; that the breaking of the rope was caused by negligence of the defendant’s agents in not properly splicing it at the point where the creaking occurred; that before the breaking the plaintiff directed the attention of his coemployee, who had been in the service of the company for some time (the plaintiff having been in the service but a short time), to the weak point in the rope at the place where it had been put together by plaiting and' twisting, and his coemployee assured him that the rope was *45stronger at the point where it had been spliced than it was elsewhere; and by this assurance the plaintiff was lulled into a sense of security. The petition states how the rope should have been spliced so as to have made it safe for use. There was a prayer for damages. The defendant demurred upon the ground that the facts alleged in the petition show that the condition of the rope which broke and occasioned the injury was obvious and apparent to the plaintiff; and that the plaintiff knew of the defects and assumed the risk incident to his employment by the use thereof. The trial court overruled the demurrer.
The court erred in not sustaining the general demurrer to the petition. The petition clearly shows that the plaintiff had knowledge of the defect in the rope, and that its use was obviously dangerous to him, and, rather than depend upon his own observance, he depended upon the statement of a coemployee, not the alter ego, of the company, and in the face of this apparent and obvious danger used the rope, and wras (as he must have known he would be) injured. See Dunbar v. Hines, 152 Ga. 865 (11 S. E. 396).

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.